DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1958” in Figure 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because below Figure 21, there is a blank area labeled Figure 3; however, Figure 3 was already presented in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “wherein a portion of the upper-14planar surface of the second base is configured to be fastened to a 15horizontal upper-inner surface of the cabinet.”
This limitation seems to be in contradiction to the specification and the drawings.  Figure 19 illustrates that the planar-upper surface (1950) of the second base (1948) is NOT fastened to a horizontal upper-inner surface of the cabinet.  Surface (1958) appears to be fastened to a 15horizontal upper-inner surface of the cabinet, instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppin (U.S. Pat. 3,752,192) in view of Buffington (U.S. Pat. 3,232,489).
	Regarding claims 1 and 15, Kleppin discloses an assembly for providing a passageway for a beverage line connected between a beverage vessel, and a beverage tap (14) secured to a tabletop accessory (10) located on a surface, wherein the tabletop accessory includes a base for a lamp (94), wherein the assembly comprises:
an upper connector comprising:
a female shaft (16) extending along a longitudinal axis having a distal end and a proximal end, and an outer and inner-peripheral wall (seen in Fig. 2), wherein the inner-peripheral wall defines an axial hole extending along an inner surface of the inner-peripheral wall from the distal end to the proximal end, with the female shaft residing at least partially inside a central 24hollow central portion of the tabletop accessory; and
a lower connector comprising:

wherein the diameter of the axial hole of the male shaft is large enough to accommodate a beverage line when the beverage line is slid inside the male shaft which connects to the tap (14). 
Kleppin illustrates in Fig. 2 that the male shaft (12) has a base that is attached to a surface (bottom surface of 12 is illustrated with an enlarged base in Fig. 2, attached to a surface) but is silent that the upper connector has a first base or that the lower connector has a second base.
Buffington discloses an assembly for providing a passageway for a beverage line (38) connected between a beverage vessel (30) contained within a cabinet (10) and a beverage tap (110) located on a top surface of the cabinet with:
an upper connector comprising a first base (114) and a lower connector comprising a second base (112);
the first base located along a portion of the proximal end of a 16female shaft (110), the first base having a planar-upper surface and a planar- 17lower surface extending along a horizontal axis perpendicular to the 18longitudinal axis, wherein the first base includes an axial hole centrally 19located within the base disposed between the planar-upper surface and 20the planar-lower surface, the axial hole of the first base aligns with the 21axial hole of the female shaft; wherein the planar-upper surface of the first 22base is attached to a bottom-most portion of the female shaft;
the second base fastened to a cabinet (10) and having a planar-upper surface and a planar- lower surface extending along a horizontal axis perpendicular to the longitudinal axis, wherein the second base includes an axial hole centrally located within the second base (seen in Fig. 7) 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Buffington’s first base to modify Kleppin’s female shaft and Buffington’s second base to modify Kleppin’s second base, such that the axial hole of the second base aligns with the axial hole of the male shaft, wherein a substantial portion of the male shaft fits within the axial hole of the female shaft and the axial hole of the base of the upper connector, such that the inner- peripheral wall of the female shaft and inner surface of the axial hole of the base of the upper connector fits coextensively around the outer-peripheral wall of the male shaft when the female shaft slides over the male shaft so that the upper connector and the lower connector can be connected and disconnected merely by relative rotation and without the use of tools.  (Buffington: col. 5, lines 1-4)
It would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to mount the assembly to a cabinet to facilitate the storage  and cooling of the beverage to be dispensed by the tap.
Regarding claim 2, the combination discloses that when Kleppin’s modified tabletop accessory is fastened to the first base, the second base is fastened to the cabinet and the female shaft of Kleppin slid over the Kleppin’s male shaft, the assembly provides support for maintaining the tabletop accessory in a stable, upright position.  (Fig. 1 of Kleppin, Fig. 1 of Buffington)
Regarding claim 3, Kleppin, as modified by Buffington, discloses a groove (120) in a planar surface of the first base but not in the second base; however, it would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to reverse the tabs (118) and grooves (120) of Buffington between the first and second bases while still expecting the first and second bases to mate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP 2144.04 VI. A.)
Regarding claim 4, Kleppin, as modified by Buffington, discloses a tab (118) protruding from a portion of the second base but not from the first base; however, it would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to reverse the tabs (118) and groove (120) of Buffington between the first and second bases while still expecting the first and second bases to mate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP 2144.04 VI. A.)
Regarding claim 5, Kleppin, as modified by Buffington, discloses a groove (120) in a planar surface of the first base and a tab (118) protruding from a portion of the second base, the tab being configured to fit within the groove.  Buffington does not disclose the opposite arrangement; however, it would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to reverse the tabs (118) and grooves (120) of Buffington between the first and second bases while still expecting the first and second bases to mate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP 2144.04 VI. A.)
Regarding claim 6, Kleppin, as modified by Buffington, discloses that the upper connector is rotatable in a clockwise or counterclockwise direction relative to the lower connector (Buffington: col. 5, lines 1-4) when the female shaft is mated with the male shaft therein.  
Regarding claim 7, Kleppin, as modified by Buffington, discloses that the second base is configured to reside within a hole located through the cabinet.  (seen in Fig. 7 of Buffington)
Regarding claim 8, Kleppin, as modified by Buffington, discloses that the lower planar surface of the first base is configured to seat and reside fully within a hole located in the cabinet (seen in Fig. 7 of Buffington), when the female shaft of Kleppin is slidably mated with Kleppin’s male shaft. 
Regarding claim 10, Kleppin discloses an apparatus able to perform the steps to be made and assembled for providing a passageway for a beverage line connected between a beverage vessel, and a beverage tap (14) secured to a tabletop accessory (10) located on a surface, wherein the tabletop accessory includes a base for a lamp (94), wherein the assembly comprises:
an upper connector comprising:
a female shaft (16) extending along a longitudinal axis having a distal end and a proximal end, and an outer and inner-peripheral wall (seen in Fig. 2), wherein the inner-peripheral wall defines an axial hole extending along an inner surface of the inner-peripheral wall from the distal end to the proximal end, with the female shaft residing at least partially inside a central 24hollow central portion of the tabletop accessory; and
a lower connector comprising:
a male shaft (12) extending along the longitudinal axis having a distal end and a proximal end, and an outer and inner-peripheral wall, wherein the inner-peripheral wall of the male shaft 
wherein the diameter of the axial hole of the male shaft is large enough to accommodate a beverage line when the beverage line is slid inside the male shaft which connects to the tap (14). 
Kleppin illustrates in Fig. 2 that the male shaft (12) has a base that is attached to a surface (bottom surface of 12 is illustrated with an enlarged base in Fig. 2, attached to a surface) but is silent that the upper connector has a first base or that the lower connector has a second base.
Buffington discloses an assembly for providing a passageway for a beverage line (38) connected between a beverage vessel (30) contained within a cabinet (10) and a beverage tap (110) located on a top surface of the cabinet with:
an upper connector comprising a first base (114) and a lower connector comprising a second base (112);
the first base located along a portion of the proximal end of a 16female shaft (110), the first base having a planar-upper surface and a planar- 17lower surface extending along a horizontal axis perpendicular to the 18longitudinal axis, wherein the first base includes an axial hole centrally 19located within the base disposed between the planar-upper surface and 20the planar-lower surface, the axial hole of the first base aligns with the 21axial hole of the female shaft; wherein the planar-upper surface of the first 22base is attached to a bottom-most portion of the female shaft;
the second base fastened to a cabinet (10) and having a planar-upper surface and a planar- lower surface extending along a horizontal axis perpendicular to the longitudinal axis, wherein the second base includes an axial hole centrally located within the second base (seen in Fig. 7) disposed between the planar-upper surface and the planar-lower surface of the second base; wherein a portion of the planar-upper surface of the second base is configured to abut and 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Buffington’s first base to modify Kleppin’s female shaft and Buffington’s second base to modify Kleppin’s second base, such that the axial hole of the second base aligns with the axial hole of the male shaft, wherein a substantial portion of the male shaft fits within the axial hole of the female shaft and the axial hole of the base of the upper connector, such that the inner- peripheral wall of the female shaft and inner surface of the axial hole of the base of the upper connector fits coextensively around the outer-peripheral wall of the male shaft when the female shaft slides over the male shaft so that the upper connector and the lower connector can be connected and disconnected merely by relative rotation and without the use of tools.  (Buffington: col. 5, lines 1-4)
It would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to mount the assembly to a cabinet to facilitate the storage  and cooling of the beverage to be dispensed by the tap.
Regarding claim 11, the combination discloses that when Kleppin’s modified tabletop accessory is fastened to the first base, the second base is fastened to the cabinet and the female shaft of Kleppin slid over the Kleppin’s male shaft, the assembly provides support for maintaining the tabletop accessory in a stable, upright position.  (Fig. 1 of Kleppin, Fig. 1 of Buffington)
Regarding claim 12, Kleppin, as modified by Buffington, discloses a groove (120) in a planar surface of the first base but not in the second base; however, it would also have been In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP 2144.04 VI. A.)
Regarding claim 13, Kleppin, as modified by Buffington, discloses a tab (118) protruding from a portion of the second base but not from the first base; however, it would also have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to reverse the tabs (118) and groove (120) of Buffington between the first and second bases while still expecting the first and second bases to mate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP 2144.04 VI. A.)
Regarding claim 14, Kleppin, as modified by Buffington, discloses that the top wall (Buffington: 12) of the cabinet is fastened the lower connector.  (Buffington: col. 4, lines 65-68)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754